Citation Nr: 0612696	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  99-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for migraine/tension 
headaches, including as due to an undiagnosed illness.  

2.  Entitlement to service connection for lumbosacral strain, 
including as due to an undiagnosed illness.  

3.  Entitlement to service connection for sore gums, 
including as due to an undiagnosed illness.  

4.  Entitlement to service connection for psoriasis, 
including as due to an undiagnosed illness.  

5.  Entitlement to service connection for a left knee 
condition, including as due to an undiagnosed illness.  
6.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.  

7.  Entitlement to service connection for depression, 
including as due to an undiagnosed illness.  

8.  Entitlement to service connection for numbness of head 
with twitching involving the head and body, including as due 
to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Maine Veterans' Services



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active service from September 1989 to 
September 1993 with service in the National Guard from 
September 1993 to September 1996.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in June 2004.  

In December 2004, the Board remanded the veteran's case for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran's headaches are shown to be the manifestation 
of an undiagnosed illness due his active service in the 
Persian Gulf area.  

2.  The currently demonstrated lumbosacral strain is shown as 
likely as not to be due to injury suffered during the 
veteran's period of service.  

3.  The veteran currently is not shown to have sore gums due 
to any event or incident of his service.  

4.  The currently demonstrated psoriasis is shown to have had 
its clinical onset during the veteran's period of military 
service.  

5.  The veteran is not shown to have a left knee pain due to 
a demonstrated injury or disease process that had its 
clinical onset during service.  

6.  The veteran currently is shown as likely as not to have 
fatigue as a manifestation due to undiagnosed illness in 
service.  

7.  The currently demonstrated depressive disorder is shown 
as likely as not to have had its clinical onset during the 
veteran's active duty service.  

8.  The veteran currently is not shown to have numbness and 
twitching of the head and body as a manifestation of an 
undiagnosed illness or other event of his active service.  



CONCLUSIONS OF LAW

1.  The veteran's headache are due to an undiagnosed illness 
that was incurred in active service. 38 U.S.C.A. § 1110, 
1117, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.317 (2005).  

2.  The veteran's disability manifested by lumbosacral strain 
is due to a disease or injury that was incurred in service. 
38 U.S.C.A. § 1110, 1117, 1131, 5107; 38 C.F.R. § 3.102, 
3.303, 3.317 (2005).  

3.  The veteran is not shown to have a disability manifested 
by sore gums due to an undiagnosed illness or other disease 
or injury that was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1117, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 
3.317 (2005).

4.  The veteran's disability manifested by psoriasis is due 
to disease on injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).  

5.  The veteran is not shown to have a left knee disability 
manifested by pain due to a disease or injury that was 
incurred in or aggravated by service. 38 U.S.C.A. § 1110, 
1117, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.317 (2005).  

6.  By extending the benefit of the doubt to the veteran, his 
fatigue is due to an undiagnosed illness that was incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).  

7.  By extending the benefit of the doubt the veteran, his 
disability manifested by a depressive disorder is due to 
disease or injury that was incurred in service. 38 U.S.C.A. § 
1110, 1117, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.317 
(2005).  

8.  The veteran is not shown to have a disability manifested 
by numbness and twitching of the head and body due to an 
undiagnosed illness or other disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1117, 1131, 5107; 38 C.F.R. § 3.102, 3.303, 3.317 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence that is 
available has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by October 2001, July 2002, October 2002, December 
2003, and January 2005 letters and by the June 1999 statement 
of the case and the March 2003 and December 2005 supplemental 
statements of the case, he and his representative have been 
notified of the evidence needed to establish the benefit 
sought, and he has been advised via these documents regarding 
his and VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

In this regard, the veteran has been accorded a personal 
hearing that was held in June 2004 and in December 2004, the 
Board remanded the veteran's case additional development that 
was completed in June 2005.  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  


Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  

In this case, the veteran testified that since his return 
from the Persian Gulf, he has had constant trouble with 
headaches, joint pain, nausea, chronic fatigue, skin rashes 
and depression.  The service personnel records reflect his 
active service in Saudi Arabia from September 9, 1990 to 
April 10, 1991.  

The Board notes that the veteran has been granted service 
connection for joint pain as due to an undiagnosed illness, 
as well as, the diagnosed irritable bowel syndrome and tinea 
cruris.  

On report of medical examination at enlistment in April 1989, 
there were no clinical findings for any abnormalities other 
than the presence of keloid on the left forearm and a lower 
bicuspid retainer.  The veteran was noted to be fit for 
airborne training.  

On report of medical examination at separation in May 1993, 
the veteran was noted to have no clinical abnormality.  A 
smoking history was reported.  On report of medical history 
at separation in May 1993, the veteran reported complaints of 
having low back pain and shin splints.  

In June 1995, the veteran underwent Persian Gulf Registry 
examination. It was noted that the veteran served as a 
communications operator and was not involved in active 
combat.  No one was killed or injured from his unit; however, 
the veteran expressed concern over the pills, vaccines and 
oil fires.  

The veteran reported being asymptomatic while in the Gulf, 
but noting in August 1994 changes in his scalp, nausea, 
headaches, fatigue, joint pain, muscle weakness, psoriasis, 
depression and other conditions.  His past medical history 
was essentially negative.  

The examiner's impression included the following:  fatigue of 
questionable etiology; frontal headaches, bitemporal, most 
likely tension headaches; aches and pains of unknown 
etiology.  It was noted that the veteran was scheduled to 
appear for a psychiatric consultation but failed to report.  


Headaches

The service medical records reflect no entries for 
complaints, treatment, or diagnoses for headaches.  

On VA general medical examination in November 1998, the 
veteran reported having daily headaches since early 1994.  
The headache pain was reported to be pulsating, localized in 
the temple area and whole head, with no specific triggering 
factors.  The pain was made worse by light and noise with 
occasional accompanying nausea but no blurred vision.  

The veteran reported no sensation of flashes of light but 
felt scalp numbness and face twitching.  A neurological 
examination was normal regarding muscle power, tone and bulk.  
Sensation was intact, and deep tendon reflexes were 2/4.  The 
examiner's diagnosis was that of headache, migraine by 
history.  

The veteran's post-service medical records also reflect a 
diagnosis of tension headaches.  

On VA general medical examination in June 2005, the veteran 
reported having Gulf War Syndrome.  He reported the onset of 
daily headaches in 1993.  They were reported to be 
bitemporal, involving the cheeks and maxillary sinuses, and 
associated with tightness, pressure, and numbness and 
twitching in the periorbital region.  

The headaches lasted from 30 minutes to several hours.  He 
reported some mild nausea and light sensitivity with no 
relief from medication and some relief from rest or coffee.  
The veteran reported no family history or prior treatment for 
any diagnosed migraine disorder.  

On examination, no abnormality of the face was noted.  There 
was no evidence of paraesthesia or periorbital muscle 
fasciculations noted on examination.  An examination of the 
ears, eyes and neck was normal.  

On neurological examination, the cranial nerves appeared to 
be grossly intact, without obvious motor or sensory losses.  
Deep tendon reflexes were reported to be equal and active 
with flexor plantar responses.  

The examiner diagnosed the veteran with headache disorder, 
non-migraine type with more attributes of a chronic tension 
headache syndrome.  The episodes of vertigo and recurrent 
nausea were diagnosed as "of undetermined etiology."  

In this regard, the VA examiner opined that some of the 
veteran's problems were symptomatic manifestations of Gulf 
War syndrome.  The examiner noted that he did not know the 
cause for the veteran's headaches.  

In this case, the Board finds that service connection for 
headaches as a manifestation of an undiagnosed illness must 
be granted.  The very essence of a claim concerning an 
undiagnosed illness is that there is no diagnosis, or known 
cause, to account for the symptomatology.  

As the cause of the veteran's headaches is not known, the 
Board finds entitlement is warranted under the undiagnosed 
illness provisions.  


Lumbosacral strain

A careful review of the service medical records shows 
notations of mechanical low back pain in February and March 
1993 due to a parachute jump.  

On VA general medical examination in November 1998, the 
veteran reported having low back pain since 1994.  His 
intermittent low back pain was aggravated by prolonged 
sitting, bending or lifting and occurred about five times a 
week and lasted from hours to days.  

The veteran did not report radiculopathy into the lower 
extremities or any bladder or bowel incontinence.  

On examination of the low back, the examiner noted no 
tenderness.  The examiner reported negative straight leg 
raising and normal lumbar curve.  The range of motion was 
normal and pain free with flexion to 90 degrees.  
Neurological examination was negative for any findings.  The 
examiner's diagnosis was that of lumbosacral strain.  

On VA general medical examination in June 2005, the veteran 
reported injuring his low back in-service on a parachute 
jump.  He was diagnosed with lumbosacral strain and was 
prescribed Motrin and muscle relaxants.  

The veteran reported having current, increasing discomfort 
and tightness in the lumbar area after prolonged sitting.  
The veteran reported no complaints of radiculopathy 
symptomatology.  

On examination, the veteran was noted to have erect posture 
and normal gait.  The veteran had no problems with squatting 
or forward flexion of the spine.  The veteran was able to 
heel-toe walk without difficulty.   

The examiner observed no sacroiliac tenderness or 
paravertebral muscle spasm.  A slight lower lumbar spinous 
process tenderness to percussion was noted.  A normal lumbar 
lordosis was present with negative straight leg raising to 90 
degrees.  

The veteran's motion of the lumbar spine showed 0 to 30 
degrees of backward extension and right and left lateral 
flexion.  The veteran had 0 to 90 degrees of forward flexion 
and 0 to 40 degrees of right and left thoracolumbar rotation.  
All movements were performed without discomfort.  

The lumbar spine X-ray studies dated in June 2005 showed 
tight foraminal narrowing at the L5-S1 level with moderately 
tight disc space narrowing at the same level.  The examiner 
diagnosed the veteran with past lumbosacral strain with no 
abnormal findings.  

Here, the evidence clearly establishes that the veteran 
suffers from a known clinical diagnosis of lumbosacral 
strain.  

In this case, service connection for a low back disorder is 
denied claimed as a manifestation of an undiagnosed illness 
is denied.  The very essence of a claim concerning an 
undiagnosed illness is that there is no diagnosis, or known 
cause, to account for the symptomatology.  

As the low back manifestations have been diagnosed as 
lumbosacral strain, the Board finds no entitlement under the 
undiagnosed illness provisions.  

While there is evidence of complaints of low back pain in 
service, there is no medical evidence linking this condition 
to service.

However, the veteran's complaints of low back pain were noted 
both in service and shortly after his separation from 
service.  As such, the Board finds the evidence to be in 
relative equipoise in showing that the veteran's lumbosacral 
strain as likely as not is due to an injury sustained in 
service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, the Board finds that service connection for 
lumbosacral strain is warranted.  


Sore gums

The service medical records reflect annual dental 
examinations dated from 1989 to 1991.  There are no 
documented complaints of gum soreness during this period.  
The veteran had teeth #16 and #17 extracted in July 1991.  

On a VA dental examination in November 1998, the examiner 
reported no evidence of any gingival lesions or irritation in 
the veteran's service dental records.  The examination 
revealed the extraction of third molars with excellent 
occlusion.  

The hard and soft tissues were reported to be within normal 
limits with no findings of functional impairment or 
limitation of inter-incisal motion.  

The VA examiner reported that the veteran had no gum symptoms 
in the past six months; however, he had a 1-year history of 
gingival irritation with bleeding and white patches on the 
cheeks and gums.  No pathology was present at the time of the 
examination.  The VA examiner concluded that the veteran had 
excellent dental health.  

On VA dental examination in June 2005, the examiner noted his 
review of the veteran's service dental records that were 
negative for any problems with or treatment for any 
periodontal disease.  The veteran had in-service extraction 
of molars with no report of tooth or gum trouble.  

The veteran reported, in 1995 and 1996, experiencing bleeding 
gums on a weekly basis with tooth pain.  He reported no gum 
bleeding for the past several years.  Reported tooth 
sensitivity was noted to be of unknown etiology.  

An examination of the teeth showed normal bone height and 
integrity with missing third molars.  The examiner reported 
excellent gingival tissue without bleeding on probing and no 
pocket depths below 2.0 millimeters (mm).  The teeth were not 
sensitive to palpation or explorer use.  

The examiner's assessment was that of bleeding 10 years ago 
of unknown etiology with current excellent oral health, 
normal soft and hard tissues, and normal teeth and bones.  

As outlined hereinabove, in order for service connection to 
be granted, a current disability must be shown.  Degmetich, 
supra.  The most recent evidence reflects normal excellent 
oral health with normal soft tissues.  Only a previous 
history of gingival irritation with bleeding and white 
patches on the cheeks and gums was recorded.  

Because the veteran does not suffer from sore gums, service 
connection for that disability cannot be granted.  Id.; 38 
C.F.R. § 3.303. 

The Board recognizes that the veteran believes that his sore 
gums represent a disability manifested of an undiagnosed 
illness.  

However, he is not competent to render medical diagnoses or 
opinions upon which the Board may rely.  Espiritu, supra.  



Psoriasis

The service medical records reflect treatment for skin 
irritation diagnosed as acne in October and December 1992.  A 
three-year history of skin irritation was noted.  In an 
annual medical certificate date in February 1995, the 
veteran's psoriasis was noted.  

On VA general medical examination in November 1998, the 
veteran reported having psoriatic rash while on active duty 
service.  The rash first appeared on his scalp then a year 
after service reappeared as a red rash with whitish scales.  

His skin was noted to be generally dry with whitehead lesions 
of acne on the face.  The examiner observed the presence of 
erythematous and flat psoriasis rash on the right upper arm, 
left thigh, back, legs, abdomen, face, scalp, neck, measuring 
from 0.4-centimeters (cm) to 1-cm in diameter.  The diagnosis 
was that of psoriasis.  

On VA general medical examination in June 2005, the veteran 
reported onset of skin rash while on active duty in the 
Persian Gulf.  The rash, which began to appear on his scalp, 
was diagnosed by a medical corpsman as psoriasis.  

The rash, still diagnosed as psoriasis, recurred several 
years later and affected all areas of the body, namely, the 
upper thighs, calves, trunk, and upper extremities.  

On examination, the examiner noted a resolving furuncle in 
the right upper paralumbar area.  Minimal lesions of 
psoriasis were noted on the bilateral elbows, knees, thighs, 
and calves with isolated lesions observed over the trunk, 
thorax, and upper arms.  

The examiner's diagnosis was that of chronic psoriasis, under 
treatment with topical steroids.  The examiner noted that the 
veteran's psoriasis, that was historically present in 
service, continued to the present time and required 
treatment.  

In this case, there are sufficient clinical records available 
from service to establish that the veteran had some skin 
condition in service and was later diagnosed as psoriasis in 
1995.  

It was noted that most recently by the VA examiner that the 
veteran symptoms had persisted throughout service and seemed 
to worsen after service to the present day.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence shows that the veteran's 
currently demonstrated psoriasis had its clinical onset while 
the veteran was on active duty.  


Left knee condition

The veteran's service medical records include a report that 
an October 1992 X-ray study of the left leg had been 
performed to rule out a stress fracture of the left tibia and 
fibula.  An x-ray report showed no fracture, dislocation, 
bony or soft-tissue abnormality.  In February 1993, the 
veteran reported having back, neck and left knee pain 
following parachute jump in service.  

On VA general medical examination in November 1998, the 
veteran reported having joint pain since 1994 that was worse 
in the left knee.  The veteran's left knee pain was 
aggravated by prolonged flexion and relieved by stretching.  

On examination of the joints, the examiner observed no 
swelling, redness, deformity or increased heat.  The veteran 
indicated pain on range of motion testing of the left knee at 
the extreme of extension.  

His left knee range of motion was from 0 to 145 degrees.  The 
examiner's diagnosis was that of normal left knee.  The 
examiner considered the possibility of polymyalgia but could 
not find any significant trigger points.  

On VA general medical examination in June 2005, the veteran 
reported no history of injury while on active duty in the 
Persian Gulf.  However, the veteran reported current left 
knee pain on a daily basis after prolonged sitting.  

On examination, there was no evidence of any left knee 
swelling, but some cracking and popping on flexion.  The left 
knee did not give way, and there were no signs of acute 
arthritis.  The veteran reported that he did not use a knee 
brace, and that knee pain was alleviated by extension and 
motion.  The left knee X-ray report dated in June 2005 showed 
unremarkable, normal left knee.  

On examination of the left knee, the examiner observed no 
audible or palpable crepitus on extension or against 
resistance.  There was no medial or lateral compartment 
tenderness.  Medial and lateral collateral ligaments were 
noted to be intact with negative McMurray's and Lachman's 
signs.  

The motion in the left knee was from 0 to +130 degrees not 
mild genu valgus noted.  The examiner's diagnosis was that of 
painful left knee with no abnormal findings.  

Regarding the veteran's claimed left knee condition, to the 
extent to which the veteran still experiences these symptoms, 
the evidence does not reflect a nexus to service.  Rather, 
the June 2005 VA examiner noted the presence of a painful 
left knee with no abnormal findings.   

With regard to the veteran's left knee condition claimed as 
due to an undiagnosed illness, the Board finds that the 
veteran already has been granted service connection for 
multiple joint pain.  

In a March 2003 RO decision, the veteran was granted a 10 
percent disability rating for joint pain as a manifestation 
of an undiagnosed illness.  In that decision, the RO 
considered the veteran's complaints of aches and pains of 
unknown etiology in the knees, elbows, shoulders, hips and 
low back.  

As such, there is no basis for further consideration of the 
veteran's claim of service connection for a left knee 
disorder under the regulatory provisions dealing with an 
undiagnosed illness.  


Fatigue

The veteran's service medical records are negative for any 
complaints or findings related to fatigue.  

The post-service VA medical evidence reflects complaints of 
fatigue, among other physical and psychiatric complaints.  

On VA general medical examination in November 1998, the 
veteran reported a having constant feeling of fatigue.  He 
noted that his fatigue made daily activities difficult but 
did not report any functional impairment.  

The examiner's diagnosis was that the veteran's fatigue 
"[might] be due to any one of several possible underlying 
reasons, including depression and asthma."  

On VA general medical examination in June 2005, the veteran 
reported that, while serving on active duty in the Persian 
Gulf, he began to have generalized fatigue.  He reported 
waking up tired and had low energy after 8-hours of sleep.  

The examiner noted that the veteran had no thyroid 
malfunction.  The veteran noted that his symptoms of fatigue 
were somewhat cyclical but not associated with any muscle 
soreness.  

The veteran reported that, prior to his use of sleep 
medication, he had insomnia but that his sleep patterns had 
improved.  The examiner's diagnosis was that of chronic 
fatigue syndrome of undetermined etiology.  

In view of the foregoing evidence, the currently demonstrated 
fatigue is shown as likely as not to be a manifestation of an 
undiagnosed illness related to the veteran's Persian Gulf 
service.  

By extending the benefit of the doubt to the veteran in this 
case, service connection for fatigue is warranted.  


Depression

The service medical records reflect a November 1995 annual 
medical certificate in which the veteran indicated that he 
had Persian Gulf Syndrome.  He noted a period of 
hospitalization for depression.  

In a June 1998 VA psychiatry note, the veteran reported 
complaints of depression and anxiety.  He also complained of 
feeling tired, achy, nausea, poor sleep and hyperphagia.  

The veteran attributed his depression to Persian Gulf 
syndrome.  The examiner noted that "all evaluations relative 
to this [had] come up negative."  The examiner's impression 
was that of depression, not otherwise specified.  

On VA mental disorder examination in October 1998, the 
veteran reported that, following his Gulf War service, he 
worked several jobs and began developing a number of physical 
symptoms that included headache, joint pain, sore gums, 
psoriasis, back pain, numbness in the head and body twitches.  
The examiner's diagnosis was that of depression, not 
otherwise specified with anxiety.  

The post-service medical evidence reflects a June 2000 
emergency room summary for treatment following a motor 
vehicle accident in which a past medical history of Gulf War 
Syndrome was noted.  

The Board has reviewed the veteran's VA clinical records date 
from January 1998 to November 1998.  In a February 1998 note, 
the veteran reported feeling depressed and anxious with 
constant worry about physical problems that might have 
resulted from chemical exposure in the Persian Gulf.  

In an April 1998 Vet Center report, the veteran was noted to 
have problems with substance abuse, depression, anxiety, 
joint pian, intrusive thoughts and excessive worry about 
exposure to hazardous gases in the Persian Gulf.  The veteran 
was diagnosed with anxiety, depression and chemical 
dependence.  

In an October 1999 VA psychiatry note, the veteran was noted 
to have had VA psychiatric treatment since 1995.  He was 
treated for depression and suicidal thoughts and had "not 
been the same" since his return from the Gulf War.  

The veteran was noted to have prominent anxiety symptoms, 
agoraphobia, and difficulty with crowds and insomnia.  The 
examiner's diagnostic impression was that of generalized 
anxiety disorder.  

The examiner noted that, although the veteran "did not see 
much action in the Gulf," he was "scared all the time and 
never thought he'd see the States again" which was reported 
to be an aggravating factor.  

In February 2000, the veteran was admitted for private 
psychiatric treatment following a suicide attempt after a 
relationship breakup.  He was diagnosed with recurrent, 
severe major depressive disorder.  

The veteran was noted to be further depressed because of a 
variety of somatic complaints secondary to Gulf War Syndrome.  
The veteran was noted to have been "ill for about six years 
with Gulf War syndrome and depression."  

A careful review of the veteran's post-service private 
medical records reveals a normal December 2000 magnetic 
resonance imaging (MRI) scan of the brain and negative 
radiology study of the facial bones and orbits.  

On VA mental disorders examination in June 2005, the examiner 
noted his review of the veteran's claims file.  The veteran's 
subjective complaints included physical problems involving 
the skin, bowels and aching with feelings of depression and 
nervousness.  

The veteran reported being suicidal.  The examiner noted the 
veteran's past psychiatric admissions in the 1990's for 
depressive disorder or possible dysthymia.  The veteran's 
social history included service in Persian Gulf in the signal 
corps, offering support to radio/telephone systems.  He 
served in parachute school and the National Guard before 
leaving for his health.  He reported a few suicide attempts 
in the 1990's.  

On mental status examination, the veteran was noted to have 
depressed mood, appropriate behavior, adequate personal 
hygiene, normal speech, and occasional panic attack.  

He complained of some irritability, anxiety, and sleep 
difficulty.  The examiner's diagnosis was that of depressive 
disorder and anxiety disorder, not otherwise specified with 
moderate impairment of his industrial capacity and social 
function.  

In this case, service connection for depression claimed as a 
manifestation of an undiagnosed illness must be denied.  The 
very essence of a claim concerning an undiagnosed illness is 
that there is no diagnosis, or known cause, to account for 
the symptomatology.  

With regard to service connection for a depressive disorder, 
the Board finds the evidence to be in relative equipoise in 
showing the veteran's depressive symptoms as likely as not 
are related to events that happened in service.  

By resolving all doubt in the veteran's favor, service 
connection for a depressive disorder is warranted.  See, 38 
U.S.C.A. § 5107(b) (West 2002).  

Furthermore, the symptoms of lightheadedness, which are noted 
on multiple medical reports, have been found to be a side-
effect of medication that the veteran is taking. Without 
competent evidence of an association between a diagnosed 
disability and active duty, service connection for the 
disorder, on a direct basis, cannot be granted. See, 38 
U.S.C.A. § 5107(b) (West 2002).  


Numbness and twitching of head and body

The service medical records are negative for any complaints 
or clinical findings related to numbness or twitching of the 
head and body.  

On VA general medical examination in November 1998, the 
veteran reported feeling numbness and twitching related to 
headache complaints.  Examination of the head and neck were 
essentially normal.  

The examiner noted the head was normocephalic and atraumatic 
with normal external eye examination.  The neck was supple 
with no lymphadenopathy or thyromegaly.  The examiner opined 
that the claimed numbness and twitching of the head and body 
were of uncertain etiology.  

A review of the veteran's post-service private medical 
records reveals a normal December 2000 magnetic resonance 
imaging (MRI) scan of the brain and negative radiology study 
of the facial bones and orbits.  

On VA general medical examination in June 2005, the veteran 
reported complaints of facial paraesthesia and periorbital 
muscle twitching, associated with headaches.  The veteran did 
not report any body paresthesias, muscle fibrillations, or 
fasciculations.  

The veteran noted no prior family history of similar 
complaints.  On examination, no abnormality of the face was 
noted.  There was no evidence of paraesthesia or periorbital 
muscle fasciculations noted on examination.  

On neurological examination, cranial nerves appeared to be 
grossly intact, without obvious motor or sensory losses.  The 
deep tendon reflexes were reported to be equal and active 
with flexor plantar responses.  

In this case, claimed service connection for numbness or 
twitching of the head and body must be denied.  On the June 
2005 VA medical examination, the examiner indicated that the 
veteran's neurologic examination was grossly intact.  

Absent any present findings for numbness or twitching in the 
head or body, service connection cannot be granted.  38 
C.F.R. § 3.303; Gilpin, supra; Degmetich, supra.  



ORDER

Service connection for headaches as due to an undiagnosed 
illness is granted.  

Service connection for lumbosacral strain is granted.  

Service connection for sore gums is denied.  

Service connection for psoriasis is granted.  

Service connection for a left knee disorder is denied.  

Service connection for fatigue as due to an undiagnosed 
illness is granted.  

Service connection for a depression disorder is granted.  

Service connection for numbness of head with twitching 
involving the head and body is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


